DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022, has been entered.
 Response to Amendment
	Applicant’s amendments to claims 1, 5, 9, and 17 in the response filed April 18, 2022, are acknowledged by the Examiner.
	Claims 1-20 are pending in the current action. 
Response to Arguments
Applicant’s arguments, filed April 18, 2022, in light of the Examiner’s amendments below, with respect to the 102 rejections of claims 1 and 17 have been fully considered and are persuasive, they have been withdrawn. 
	Applicant’s arguments with respect to claim 9 were not found persuasive, the arguments are moot in light of the Examiner amendment below cancelling the claim.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sierra Messenger on August 8, 2022.
The application has been amended as follows: 

Claim 1 ln 34-40: --“”wherein, for each of the inferior segment and inferior segment, one arm portion of the pair of opposed arm portions applies a variable pressure to the first lateral side of the patient that can be varied via a move of the respective adjustment plate in the lateral direction relative to the rod, and the other arm portion of the pair of opposed arm portions applies a variable pressure to the second lateral side of the patient that is the move of the respective adjustment plate in the lateral direction relative to the rod, and wherein the first lateral side and the second lateral side of the patient are on opposing sides of the patient.”--    

Claims 9-16 are cancelled. 

Claim 17, ln 4: --“of the patient to stabilize a pelvic”--    

Claim 17, ln 20-23: --“adjusting location adjustment plate relative to the rod to adjust the pair of opposed arms of the superior segment and the pressure applied to each of the first and second lateral sides of the thoracic region of the patient by the pair of opposed arm,”--    

Allowable Subject Matter
Claims 1-8 and 17-20 as presented in the amendments filed April 18, 2022, in light of the Examiner’s amendment above are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 1 and 17 is allowed because the closest prior art of record fails to disclose a back brace comprising: a rod configured to extend along a vertical direction oriented along a patient; an inferior segment coupled to the rod, extending in a lateral direction from the rod, the inferior segment being further configured to apply pressure to both a first lateral side and a second lateral side of the patient proximate a pelvic region of the patient; a superior segment adjustably coupled to the rod above the inferior segment, extending in a lateral direction from the rod, the superior segment being further configured to apply pressure to one of the first lateral side and the second lateral side of the patient, proximate a thoracic region of the patient; a first adjustment plate configured to adjustably couple the inferior segment to the rod at differing vertical and horizontal locations; and a second adjustment plate configured to adjustably couple the superior segment to the rod at differing vertical and horizontal locations; wherein the plurality of positions are designed for periodic adjustment of the corrective force on the spinal curvature during the treatment period; wherein each of the inferior segment and the superior segment includes a rear portion extending laterally away from the rod and a pair of opposed arm portions extending away from opposing lateral sides of the rear portion in an anterior direction; wherein, for each of the inferior segment and inferior segment, one arm portion of the pair of opposed arm portions applies a variable pressure to the first lateral side of the patient that can be varied via a move of the respective adjustment plate in the lateral direction relative to the rod and the other arm portion of the pair of opposed arm portions applies a variable pressure to the second lateral side of the patient that is varied via the move the respective adjustment plate in the lateral direction relative to the rod, and wherein the first lateral side and the second lateral side of the patient are on opposing sides of the patient.
The closest prior art of record is Ballard (US 3420230) which discloses a back brace (Fig 1, brace 10) comprising: a rod configured to extend along a vertical direction oriented along a patient (Fig 1, rod 14); an inferior segment coupled to the rod, extending in a lateral direction from the rod, the inferior segment being further configured to apply pressure to both a first lateral side and a second lateral side of the patient proximate a pelvic region of the patient (Fig 1, inferior segment 12); a superior segment adjustably coupled to the rod above the inferior segment, extending in a lateral direction from the rod, the superior segment being further configured to apply pressure to one of the first lateral side and the second lateral side of the patient, proximate a thoracic region of the patient (Fig 1, superior segment 11); wherein each of the inferior segment and the superior segment includes a rear portion extending laterally away from the rod and a pair of opposed arm portions extending away from opposing lateral sides of the rear portion in an anterior direction (Fig 4, Fig 5)
Ballard is silent on a first adjustment plate configured to adjustably couple the inferior segment to the rod at differing vertical and horizontal locations; and a second adjustment plate configured to adjustably couple the superior segment to the rod at differing vertical and horizontal locations; wherein the plurality of positions are designed for periodic adjustment of the corrective force on the spinal curvature during the treatment period; wherein, for each of the inferior segment and inferior segment, one arm portion of the pair of opposed arm portions applies a variable pressure to the first lateral side of the patient that can be varied via a move of the respective adjustment plate in the lateral direction relative to the rod and the other arm portion of the pair of opposed arm portions applies a variable pressure to the second lateral side of the patient that is varied via the move the respective adjustment plate in the lateral direction relative to the rod, and wherein the first lateral side and the second lateral side of the patient are on opposing sides of the patient.
Examiner notes that while Ballard may be combined with Trudell (US 5449338) to include an adjustment plate  (Trudell Fig 7, plate 50), the combined device would still be silent on wherein, for each of the inferior segment and inferior segment, one arm portion of the pair of opposed arm portions applies a variable pressure to the first lateral side of the patient that can be varied via a move of the respective adjustment plate in the lateral direction relative to the rod and the other arm portion of the pair of opposed arm portions applies a variable pressure to the second lateral side of the patient that is varied via the move the respective adjustment plate in the lateral direction relative to the rod, and wherein the first lateral side and the second lateral side of the patient are on opposing sides of the patient.
Claims 2-8 and 18-20 are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786